Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Arguments
Applicant’s arguments with respect to claim 1 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Claim Rejections - 35 USC § 112
Claims 1-8 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the enablement requirement.  The claim(s) contains subject matter which was not described in the specification in such a way as to enable one skilled in the art to which it pertains, or with which it is most nearly connected, to make and/or use the invention. 

Claim 1 recites: “the another autonomous moving body and the autonomous moving body are not capable of communicating with each other or with a central server via wireless radio communication”.

The disclosure does not provide any support for this limitation, however contrary to claimed limitation is disclosed. 

Page 4 lines 2-13 disclose that autonomous moving body may include a communication unit configured to perform intercommunication with the another autonomous body. And when intercommunication can be performed, moving operation is performed cooperatively. And page 21 line 28 through page 22 line 3 recite “ Alternatively, while intercommunication with other moving robots is established, the movement control may be performed based on a communication result of the intercommunication regardless of the determination of the overtaking determination unit 201, and when the intercommunication is not established, the movement control may be performed based on the determination of the overtaking determination unit 201. When communication with other moving robots is performed through a communication device, a server may be used. In this case, the server may control the communication autonomously”. Page 4 lines 2-6 disclose recite “Further, the above-described autonomous moving body may further include a communication unit configured to perform intercommunication with the another autonomous moving body, and the movement control unit may be configured to control, while the intercommunication is established”.

	Hence the disclosure indicates that a communication with server as well as other robots is established. Therefore the limitation of claim is not supported in the disclosure hence, and the claimed invention is not enabled.
	
	Furthermore it should be noted that when “no communication” between robot and other robot is recited in disclosure e.g. page 4 lines 13-16, page 11 lines 20-21, there is no text that implies that no communication refers to no wireless radio communication, no wireless communication or no radio communication. 

Page 11 line 20 recites that robot 100 includes “no communication device”, robot 100 as shown in figure 1 includes camera 131 and display 141 as recited in page 7 lines 28-30. Page 13 discloses that display 141 of robot 101 indicates a medical emergency task and robot 102 determines the task is a medical emergency through movement determination unit 201, figure 2 discloses movement determination unit 201 is coupled to sensor unit 130 that includes stereo camera 131 and laser camera 

	Although the limitation of “not capable of communication via wireless radio communication” is not supported, if it was supported, it should be noted that wired communication and any non-radio wireless communication such as infrared communication will teach the limitation under BRI.

Claims 4, 5 and 8 are rejected as being dependent on claim 1.

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 1-8 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as failing to set forth the subject matter which the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the applicant regards as the invention. Evidence that claim1 fails to correspond in scope with that which the inventor or a joint inventor regards as the invention can be found in the specification filed on 5/13/2019. In that paper, the inventor or a joint inventor has stated on page 21 line 28 through page 22 line 3 “Alternatively, while intercommunication with other moving robots is established, the movement control may be  performed based on a communication result of the intercommunication regardless of the determination of the overtaking determination unit 201, and when the intercommunication is not established, the movement control may be performed based on the determination of the overtaking determination unit 201. When communication with other moving robots is performed through a communication device, a server may be used. In this case, the server may control the communication autonomously”. And page 4 lines 2-13 disclose that autonomous moving body may include a communication unit configured to perform intercommunication with the another autonomous body. And when intercommunication is can be performed, moving operation is performed cooperatively. And these statements indicate that the invention is different from what is defined in the claim because:

The claim recites in line 7 “the another autonomous moving body and the autonomous moving body are not controlled under a single system are not capable of communicating with each other or with a central server via wireless radio communication”.

There is no statement in specification to support that autonomous moving body is not capable of communicating with other autonomous moving body or with a central server (see also 112(a) regarding utilization camera and display as communication medium). Furthermore exclusion of wireless radio communication is not mentioned in the specification.

Claims 4, 5 and 8 are rejected as being dependent on rejected claim 1.

7.	Claims 1, 4, 5 and 8 are rejected under 35 U.S.C. 103 as being anticipated by Svec (U.S. Patent no. 10126747) in view of Laur (U.S. Patent No. 10037696), Voorhies (U.S. Publication No. 20190310655) and Chang (KR Publication No KR2018060339A).

a.	For Claim 1, Svec teaches: An autonomous moving body configured to move along a planned movement path, the autonomous moving body comprising (Figure 2 showing mobile drive unit 20, and column 11 line 26 disclosing mobile drive unit requests paths to transverse and generate its own paths. Therefore mobile drive units are autonomous as they generate their own paths and move along those paths as well): 

an external sensor configured to recognize another autonomous moving body (Column 16 line 31, disclosing an obstacle sensor that detects and identifies other mobile drive units operating in the vicinity. Figure 4 shows side view of the mobile drive unit and figure 5 shows front view. The sensor 160 is placed in front and back of the units and column 16 lines18-30 disclose the sensor to be optical, radar or sonar. Optical sensors must have not be enclosed inside the body and therefore the sensor 160 is placed in cavities in front and back of the body and are not fully enclosed. As their field of view is not obstructed, they are external sensors) 
a processor programmed (Column 17 lines 5-12, disclosing a control module with microprocessor in mobile drive unit) to: 

determine whether the another autonomous moving body is: (a) positioned at a via-point, or (b) moving towards a destination point of the autonomous moving body at a same time of the autonomous moving body(Column 6 Lines 7-39, disclose management module obtains velocity information from mobile drive units. When a collision is expected i.e. predicted at their intersecting point and therefore velocity of second mobile drive unit is reduced to avoid that collision), 

determine an action of whether to continue or suspend movement (Column 16 limes 25-30, disclosing control module 170 uses information from obstacle sensor to take appropriate remedial actions to prevent collisions. Figure 5 showing control module 170 in the mobile drive unit. Column 6 Lines 7-39, disclose management module obtains velocity information from mobile drive units. When a collision is expected i.e. predicted at their intersecting point and therefore velocity of second mobile drive unit is reduced to avoid that collision. Therefore movement is suspended); and

control a movement of the autonomous moving body based on the determined action (Column 6 Lines 7-39, disclose management module obtains velocity information from mobile drive units. When a collision is expected i.e. predicted at their intersecting point and therefore velocity of second mobile drive unit is reduced to avoid that collision. Therefore movement is suspended).

Svec discloses one mobile unit yielding to another in (Column 22 lines 15-64, disclosing yield rules for mobile drive units. Yielding of drive unit A for unit B is interpreted by examiner as suspension of drive unit A motion). However Svec does not disclose a yield rule based on charging status of the own autonomous moving body and other autonomous moving body. Therefore Svec does not disclose: 

determine whether the charging status of the another autonomous moving body has a higher priority as compared to a charging status of the autonomous moving body.

Svec also does not teach the external sensor is configured to read a display of the another autonomous moving body; 
	wherein the another autonomous moving body and the autonomous moving body are not capable of communicating with each other or with a central server via a wireless radio communication;
	determine a charging status of the another autonomous based on the display of the another autonomous body as read by the external sensor
Laur teaches stopping for emergency vehicles when emergency lights are on (Column 1 lines 21-33, disclosing autonomous host vehicle i.e. own autonomous body, stopping for another autonomously driven vehicle. Column 5 lines 26-60, disclosing stopping for emergency vehicles when emergency lights are activated and giving increased preference to public transport vehicles. The emergency vehicle indicates different operation state when lights are on compared to when lights are off. With the lights off an ambulance, fire truck or police vehicle is not taken to be in a state of emergency. Lights are a visual display regarding operation state or vehicle).

Laur also teaches wherein the another autonomous moving body and the autonomous moving body are not capable of communicating with each other or with a central server via a wireless radio communication (Column 1 lines 21-33, disclosing autonomous host vehicle i.e. own autonomous body, stopping for another autonomously driven vehicle. Column 5 lines 26-60, disclosing stopping for emergency vehicles when emergency light are activated and giving increased preference to public transport vehicles. The emergency vehicle indicates different operation state when lights are on compared to when lights are off. With the lights off an ambulance, fire truck or police vehicle is not taken to be in a state of emergency. Lights are a visual display regarding operation state or vehicle. Object detector 14 determines classification of vehicle and figure 1 shows object detector 14 has camera. Column 2 lines 25-29, disclosing a camera is mounted on host vehicle. Similarly a public transport vehicle is given increased preference because of its operational state. Therefore operation state of vehicle is determined through camera and there is no wireless radio communication between host vehicle and other vehicle).

Laur further teaches external sensor is configured to read a display of the another autonomous moving body(column 5 lines 11-13, disclosing object detector detects turn signal status or brake status of other vehicle using a camera. Column 5 lines 26-60, disclosing stopping for emergency vehicles when emergency light are activated and giving increased preference to public transport vehicles. The emergency vehicle indicates different operation state when lights are on compared to when lights are off. With the lights off an ambulance, fire truck or police vehicle is not taken to be in a state of emergency. Lights are a visual display regarding operation state or vehicle. Object detector 14 determines classification of vehicle and figure 1 shows object detector 14 has camera. Column 2 lines 25-29, disclosing a camera is mounted on host vehicle. Column 2 lines 25-29, disclosing a camera is mounted on host vehicle. Therefore camera is external sensor and lights of other vehicles represent visual display that is read by the camera)

It would have been obvious to one having ordinary skill in the art before effective filing date of claimed invention to modify art of Svec to read display of other autonomous body to determine priority for yield rules and use a communication method that is not based on wireless radio as taught by Laur to improve safety and efficiency of the system as well as eliminate RF communication modules for cost saving. A visual (i.e. non-radio communication) is also more direct as it does not require handshake messages to establish communication. 

	Voorhies discloses: identifying the robots that are in need of charging ([0089-0091], disclosing robots collectively identify those in need of charging and they recharge while remainder of swarm continue the tasks. [0095] disclosing opportunistically charging the robots that are most in need of charging by each robot checking its battery state and notifying others).

	Chang teaches a display unit to display charge state(Abstract, disclosing state display unit (260) indicates state of charge of the docked mobile robot)
	
It would have been obvious to one having ordinary skill before effective filing date of claimed invention to further modify art of Svec to utilize teaching of Voorhies to and Chang to share and indicate a condition regarding charge status of other autonomous body and utilize teaching of Laur to read the indication. Modification enables Svec to determine whether the another autonomous moving body has a higher priority for charging than the own autonomous moving body based on the remaining capacity information to prolong the ability of collective set of robots to perform tasks beyond single battery charge cycle.

b.	For Claim 4, Svec modified through Laur, Voorhies and Chang teaches: The autonomous moving body according to Claim 1, 

Modified Svec further teaches: wherein the processor is programmed to present information on a task of the autonomous moving body to the another autonomous moving body by visually displaying information on the display(as explained in claim 1, Svec modified through Laur presents information on a task through emergency lights, brake lights and turn signals i.e. visually displaying. Furthermore through teaching of Chang, Svec presents the information on a display).

c.	For Claim 5, Svec modified through Laur, Voorhies and Chang teaches: The autonomous moving body according to Claim 1, 

Modified Svec further teaches: wherein the processor is programmed to suspend movement (Column 6 Lines 7-39, disclose management module obtains velocity information from mobile drive units. When a collision is expected i.e. predicted at their intersecting point, velocity of second mobile drive unit is reduced to avoid that collision. Thus the original movement is suppressed/suspended).  

Svec further teaches: In column 16 lines 25-46 that mobile drive units transmit an identification signal to indicate that identification signal source is in fact a mobile drive unit. And other mobile drive units are detected through obstacle sensor, therefore those units are treated as obstacles and based on identification signal, are further categorized between mobile and non-mobile units. And appropriate remedial actions are taken to prevent mobile drive unit from colliding with obstacles or other objects.

However Svec does not disclose taking appropriate remedial actions: when it is recognized that the another autonomous moving body is not an autonomous moving body of the same type as that of the autonomous moving body.

Laur teaches: when it is recognized that the another autonomous moving body is not an autonomous moving body of the same type as that of the own autonomous moving body (Column 1 lines 21-33, disclosing autonomous host vehicle i.e. own autonomous body, stopping for another autonomously driven vehicle. Column 5 lines 26-44, disclosing classification if vehicles between emergency and normal. Column 3 lines 33-41, disclosing host vehicle to slow down to make space for adjacent vehicle to steer into lane. An emergency vehicle is of different type than a passenger vehicle and similarly a vehicle with longer wheel base is of different type as it requires a large space clearance to merge i.e. host vehicle has to change its vector longer. Column 3 lines 17-21, disclosing vector be indicative of speed, direction, longitudinal-acceleration, deceleration, lateral-acceleration, or any combination thereof).

It would have been obvious to one having ordinary skill in the art before effective filing date of claimed invention to modify art of Svec to suspend movement of the autonomous moving body when other autonomous moving body is not of the same type as taught by Laur to exhibit cooperative or courteous behavior towards other moving bodies and yield to moving bodies of different type that do not support collaborative work environment thereby improving collaboration, efficiency and safety of the system.

d.	For claim 8, Svec modified through Laur, Voorhies and Chang teaches:  	The autonomous moving body according to claim 1, 

Modified Svec further teaches: wherein the external sensor is a camera configured to capture an image of the charging status displayed on the display of the another autonomous moving body (as explained in claim 1, Svec modified through Laur has camera as an external sensor that captures indication displayed on a display, display is the emergency and brake lights as well as turn signals. Furthermore Svec modified through Voorhies and Chang shares a condition and that condition is charging status. Therefore Svec teaches capturing image through a camera of charging status displayed on display of another autonomous moving body).		
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ARSLAN AZHAR whose telephone number is (571)270-1703.  The examiner can normally be reached on Mon-Fri 7:30 - 5:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jeff Burke can be reached on 571-270-3844.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/ARSLAN AZHAR/Examiner, Art Unit 3664                                                                                                                                                                                                        
/ADAM R MOTT/Primary Examiner, Art Unit 3669